Exhibit 10.5


FIFTH AMENDMENT TO AMENDED AND
RESTATED CREDIT AGREEMENT

        THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and
entered into as of this 1st day of October, 2004, among PSS World Medical, Inc.,
a Florida corporation (“PSS”), Gulf South Medical Supply, Inc., a Delaware
corporation (“Gulf South”), Physician Sales & Services Limited Partnership, a
Florida limited partnership (“PSS LP”), and WorldMed Shared Services, Inc., a
Florida corporation (“WorldMed”; PSS, Gulf South, PSS LP and WorldMed are
referred to hereinafter each individually as a “Borrower” and collectively as
“Borrowers”), PSS Holding, Inc., a Florida corporation (“PSS Holding”), PSS
Service, Inc., a Florida corporation (“PSS Service”), Physician Sales & Service,
Inc., a Florida corporation (“Physician Sales & Service”), Highpoint Healthcare
Distribution, Inc., a Nevada corporation (“Highpoint Healthcare”), ProClaim,
Inc., a Tennessee corporation (“ProClaim”), Ancillary Management Solutions,
Inc., a Tennessee corporation (“Ancillary”), and ThriftyMed, Inc., a Florida
corporation (“ThriftyMed”; PSS Holding, PSS Service, Physician Sales & Service,
Highpoint Healthcare, ProClaim, Ancillary and ThriftyMed are referred to
hereinafter each individually as a “Guarantor” and collectively as
“Guarantors”), the Lenders party to this Amendment (the “Lenders”), and Bank of
America, N.A., as Agent for the Lenders (the “Agent”).

W  I  T  N  E  S  S  E  T  H

        WHEREAS, Borrowers, Guarantors, the Lenders and the Agent entered into
that certain Amended and Restated Credit Agreement, dated as of May 20, 2003,
pursuant to which the Lenders agreed to make certain loans to Borrowers (as
amended, modified, supplemented and restated from time to time, the “Credit
Agreement”); and

        WHEREAS, Borrowers, Guarantors, the Lenders and the Agent desire to
enter into this Amendment for the purpose of amending the Credit Agreement in
certain respects.

        NOW, THEREFORE, in consideration of the foregoing premises, and other
good and valuable consideration, the receipt and legal sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

    1.        All capitalized terms used herein and not otherwise expressly
defined herein shall have the respective meanings given to such terms in the
Credit Agreement.


    2.        The Credit Agreement is hereby amended as follows:


    (a)        By deleting the reference to “March 31, 2005” contained in
Section 3.2 of the Credit Agreement and by substituting in lieu thereof a
reference to “March 31, 2007".


    (b)       By deleting Section 5.2(l) of the Credit Agreement in its entirety
and by substituting in lieu thereof the following new Section 5.2(l):


    (l)        No later than five Business Days after the date of the most
recent Borrowing Base Certificate, an updated Borrowing Base Certificate as of a
date subsequent to the date of such prior Borrowing Base Certificate, together
with allsupporting information with respect thereto in accordance with Section 9
of the Security Agreement, provided, however, that at any time Excess
Availability is equal to or greater than $60,000,000, the Agent may, in its
discretion and without the need for any further approval or consent from any of
the Lenders, permit the Borrowers to provide, following written notice to the
Borrower from Agent, such updated Borrowing Base Certificate and supporting
information up to five Business Days following the last day of the most recent
fiscal month ended.


    (c)       By deleting the definition of “Applicable Margin” contained in
Annex A to the Credit Agreement and by substituting in lieu thereof the
following new definition:


          “Applicable Margin” means


    (i)        with respect to Base Rate Loans and all other Obligations (other
than LIBOR Loans and Letter of Credit Fees),


    (a)        through September 30, 2004, 0.00%; and


    (b)         from October 1, 2004 to the date on which such Applicable Margin
is adjusted as provided herein, (0.25%); and


--------------------------------------------------------------------------------

    (ii)       with respect to LIBOR Loans,


    (a)         through September 30, 2004, 2.00%; and


    (b)         from October 1, 2004 to the date on which such Applicable Margin
is adjusted as provided herein, 1.75%.


          The Applicable Margins shall be adjusted (up or down) prospectively on
a quarterly basis as determined by the Leverage Ratio, commencing with the first
day of the first calendar month that occurs more than 5 days after delivery of
the Borrowers’ quarterly Financial Statements to Lenders for the fiscal quarter
ending March 26, 2005. Adjustments in Applicable Margins shall be determined by
reference to the following grids:


If the Ratio of Adjusted
Funded Debt to EBITDA is: Level of
Applicable Margins: > 3.5 to 1.0 Level I > 3.0 to 1.0 but < 3.5 to 1.0 Level II
> 2.5 to 1.0 but < 3.0 to 1.0 Level III > 2.0 to 1.0 but < 2.5 to 1.0 Level IV <
2.0 to 1.0 Level V


  Applicable Margins   Level I Level II Level III Level IV Level V Base Rate
Loans 0.50% 0.25% 0.00% (0.25%) (0.50%) LIBOR Loans 2.50% 2.25% 2.00% 1.75%
1.50%


          All adjustments in the Applicable Margins after the adjustments with
respect to the fiscal quarter ending March 26, 2005 shall be implemented
quarterly on a prospective basis, for each calendar month commencing at least 5
days after the date of delivery to the Lenders of quarterly unaudited or annual
audited (as applicable) Financial Statements evidencing the need for an
adjustment. Concurrently with the delivery of those Financial Statements, the
Borrowers shall deliver to the Agent and the Lenders a certificate, signed by a
Designated Financial Officer, setting forth in reasonable detail the basis for
the continuance of, or any change in, the Applicable Margins. In the event that,
subsequent to the setting of the Applicable Margins based on the Borrowers’
unaudited Financial Statements as of the end of the last fiscal quarter of any
Fiscal Year, the Borrowers deliver their audited Financial Statements as of the
end of such Fiscal Year and such audited Financial Statements call for a higher
level set forth in the foregoing grid, such higher level shall apply
retroactively to the date of the setting of the Applicable Margins based on such
unaudited Financial Statements. Failure to timely deliver such Financial
Statements shall, at the election of the Agent and in addition to any other
remedy provided for in the Agreement, result in an increase in the Applicable
Margins to the highest level set forth in the foregoing grid, until the first
day of the first calendar month following the delivery of those Financial
Statements demonstrating that such an increase is not required. If a Default or
Event of Default has occurred and is continuing at the time any reduction in the
Applicable Margins is to be implemented, no reduction may occur until the first
day of the first calendar month following the date on which such Default or
Event of Default is waived or cured.


          The foregoing Applicable Margins and corresponding interest rates
shall supersede those interest rates stated in the Third Amendment to Loan and
Security Agreement dated March 1, 2004.


    (d)       By deleting the definition of “Early Termination Fee” set forth in
Annex A to the Credit Agreement and by substituting in lieu thereof the
following new definition:


          “Early Termination Fee” means the fee due and payable to the Agent,
for the benefit of the Lenders in accordance with their Pro Rata Shares, in an
amount equal to one percent (1%) of the Maximum Revolver Amount if the Agreement
is terminated by the Borrowers prior to March 31, 2007; provided, however, no
such fee shall be due and payable if the Agreement is terminated in connection
with a refinancing in full of the Obligations under the Agreement with another
lending department of the Bank.


    (e)       By deleting clause (b) from the definition of “Permitted
Acquisition” set forth in Annex A to the Credit Agreement and by substituting in
lieu thereof the following new clause (b):


--------------------------------------------------------------------------------

    (b)        the purchase price for such acquisition does not exceed
$10,000,000 individually (or $30,000,000 in the case of the contemplated
acquisition of Skoronski Corporation) or $75,000,000 in the aggregate for all
such acquisitions (it being understood that (i) purchase price shall include all
cash paid at closing, all Debt described in Section 7.13(f), and all other
purchase price consideration (other than good faith “earn out” consideration not
intended as a substitute for cash consideration to circumvent the limitations
contained in this definition) in connection with such acquisition, and (ii) such
$75,000,000 aggregate amount shall be calculated by adding the purchase price
from all acquisitions consummated on or after May 20, 2003 through and including
the Termination Date);


    (f)        By deleting the reference to “$55,000,000” contained in the
definition of “Permitted Stock Redemptions” set forth in Annex A to the Credit
Agreement and by substituting in lieu thereof a reference to “$80,000,000".

    (g)        By deleting the definition of “Stated Termination Date” set forth
in Annex A to the Credit Agreement and by substituting in lieu thereof the
following new definition:

          “Stated Termination Date” means March 31, 2008.


    (h)        By deleting Schedule 1.1 of the Credit Agreement and replacing it
with the Schedule 1.1 attached hereto.

    3.        The effectiveness of this Amendment is expressly conditioned upon
the following:

    (a)       the due execution and delivery of this Amendment by each of the
parties hereto; and


    (b)        the delivery to the Agent of such affidavits and other items as
the Agent may require evidencing that this Amendment has been executed and
delivered by Borrowers and Guarantors outside of the State of Florida.


    4.        To induce the Agent and the Lenders to enter into this Amendment,
Borrowers and Guarantors hereby represent and warrant that, as of the date
hereof, there exists no Default or Event of Default under the Credit Agreement.

    5.        Borrowers and Guarantors hereby restate, ratify, and reaffirm each
and every term, condition, representation and warranty heretofore made by each
of them under or in connection with the execution and delivery of the Credit
Agreement, as modified hereby, and the other Loan Documents, as fully as though
such representations and warranties had been made on the date hereof and with
specific reference to this Amendment, except to the extent that any such
representation or warranty relates solely to a prior date.

    6.        Except as expressly set forth herein, the Credit Agreement and the
other Loan Documents shall be and remain in full force and effect as originally
written, and shall constitute the legal, valid, binding and enforceable
obligations of Borrowers and Guarantors to the Agent and the Lenders.

    7.        Borrowers agree to pay on demand all reasonable costs and expenses
of the Agent in connection with the preparation, execution, delivery and
enforcement of this Amendment and all other Loan Documents and any other
transactions contemplated hereby, including, without limitation, the reasonable
fees and out-of-pocket expenses of legal counsel to the Agent.

    8.        Borrowers and Guarantors agree to take such further action as the
Agent shall reasonably request in connection herewith to evidence the agreements
herein contained.

    9.        This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.

    10.        This Amendment shall be binding upon and inure to the benefit of
the successors and permitted assigns, and legal representatives and heirs, of
the parties hereto.

    11.        This Amendment shall be governed by, and construed in accordance
with, the laws of the State of Georgia.

[Signatures commence on following page.]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Borrowers, Guarantors, the Agent and the Lenders
have caused this Fifth Amendment to be duly executed as of the date first above
written.

BORROWERS:

                    
                    
                    

                    

                    
                    
                    

                    
                    

                    
                    

                    
                    
                    

                    

                    
                    
                    



GUARANTORS:
                    
                    
                    
                    

                    
                    
                    

                    

                    
                    
                    

                    
                    

                    
                    
                    

                    

                    
                    
                    

                    
                    

                    
                    
                    

                    

                    
                    
                    








LENDERS:

                    
                    
                    

                    

                    
                    
                    

                    

                    
                    
                    

                    

                    
                    
                    




AGENT:

                    
                    
                    

  PSS WORLD MEDICAL, INC.

By:  /s/ David D. Klarner
Name:   David D. Klarner
Title:     Vice President

GULF SOUTH MEDICAL SUPPLY, INC.

By:  /s/ David D. Klarner
Name:   David D. Klarner
Title:     Vice President

PHYSICIAN SALES & SERVICE
LIMITED PARTNERSHIP

By:  PSS World Medical, Inc.,
         Its general partner

         By:  /s/ David D. Klarner
          Name:   David D. Klarner
          Title:     Vice President

WORLDMED SHARED SERVICES, INC.

By:  /s/ David D. Klarner
Name:   David D. Klarner
Title:     Vice President

PSS HOLDING, INC.

By:  /s/ David D. Klarner
Name:   David D. Klarner
Title:     Vice President

PSS SERVICE, INC.

By:  /s/ David D. Klarner
Name:   David D. Klarner
Title:     Vice President

PHYSICIAN SALES & SERVICE, INC.

By:  /s/ David D. Klarner
Name:   David D. Klarner
Title:     Vice President

HIGHPOINT HEALTHCARE
DISTRIBUTION, INC.

By:  /s/ David D. Klarner
Name:   David D. Klarner
Title:     Vice President





PROCLAIM, INC.

By:  /s/ David D. Klarner
Name:   David D. Klarner
Title:     Vice President

ANCILLARY MANAGEMENT
SOLUTIONS, INC.

By:  /s/ David D. Klarner
Name:   David D. Klarner
Title:     Vice President

THRIFTYMED, INC.

By:  /s/ David D. Klarner
Name:   David D. Klarner
Title:     Vice President

BANK OF AMERICA, N.A.

By:  /s/ Mark Herdman
Name:   Mark Herdman
Title:     Vice President

GENERAL ELECTRIC CAPITAL CORPORATION

By:  /s/ Steve Wagnblas
Name:   Steve Wagnblas
Title:     Duly Authorized Signatory

WACHOVIA BANK, NATIONAL ASSOCIATION

By:  /s/ Brian R. O'Fallon
Name:   Brian R. O'Fallon
Title:     Director

THE CIT GROUP/BUSINESS CREDIT, INC.

By:  /s/ Arthur R. Cordwell Jr.
Name:   Arthur R. Cordwell Jr.
Title:     Vice President

BANK OF AMERICA, N.A.

By:  /s/ Mark Herdman
Name:   Mark Herdman
Title:     Vice President


--------------------------------------------------------------------------------


SCHEDULE 1.1


COMMITMENTS

Lender Commitment Pro Rata Share
  Bank of America, N.A
  $88,000,000 44.00% General Electric Capital Corporation
  $47,000,000 23.50% Wachovia Bank, National Association
  $35,000,000 17.50% The CIT Group/Business Credit, Inc.
  $30,000,000 15.00%